The State has appealed from a judgment of the Court of Claims in favor of claimant awarding it $18,804.42 plus interest making a total award of $28,014.40 for items of extra work and material in connection with the conntruetion of 7.24 miles of county highway along the easterly shore of Lake George. The State concedes that claimant is entitled to an award of $2,908.70 and challenges the other items. Only questions of fact are involved. The evidence sustains the finding of the Court of Claims. Judgment affirmed, with costs. All concur.